Citation Nr: 0830410	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  03-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by hypoglycemia, with liver and pancreas 
involvement, to include as due to exposure to toxic 
chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a Board remand dated in 
September 2006. 
     

FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notice of a June 1980 rating decision that 
denied entitlement to service connection for hypoglycemia.

2.  Evidence received since the June 1980 rating decision 
that denied entitlement to service connection for 
hypoglycemia is new and relates to previously unestablished 
facts necessary to substantiate the claim, but does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1980 RO rating decision that denied the veteran's 
claim of entitlement to service connection for hypoglycemia 
is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  New and material evidence has not been received to reopen 
the claim for service connection for a disability manifested 
by hypoglycemia, with liver and pancreas involvement, to 
include as due to exposure to toxic chemicals; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims 
(Court) has held that the appellant must be informed of what 
type of evidence would be considered "new" and "material," as 
well as be provided with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App 1 (2006).  But see Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ("§ 5103(a) 
requires only that the VA give a claimant notice at the 
outset of the claims process of the information and evidence 
necessary to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It 
need not describe the VA's evaluation of the veteran's 
particular claim.").  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In this case, a September 2006 RO letter notified the veteran 
that new and material evidence could be submitted to reopen 
his claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The September 
2006 VCAA letter additionally explained the evidence 
necessary to substantiate the underlying claim for service 
connection and the veteran's and VA's respective duties for 
obtaining evidence.  (The Board notes that in responding to 
this letter, in correspondence received in April 2007 the 
veteran demonstrated actual notice that a current medical 
diagnosis of the claimed disability was required to 
substantiate his claim, and that he had been unable to 
satisfy this evidentiary requirement.)  In addition, the 
September 2006 letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  Because the 
Board decision herein denies the claim for service 
connection, on the basis that new and material evidence has 
not been received, the rating and effective date aspects of 
the claim are moot, and any error in such notice is harmless.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter, most recently in June 2008.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of post-service treatment, 
lay statements, medical articles printed from the Internet, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  In correspondence received 
in April 2007, the veteran made reference to recent records 
of VA treatment, but, by his own account, these records would 
indicate that his physician determined that he does not have 
hypoglycemia.  Thus, there is no reasonable possibility that 
obtaining such records would substantiate the veteran's 
claim.  He did not request that the VA obtain these records 
in connection with adjudication of his claim.  The Board has 
also reviewed the medical records for references to 
additional relevant treatment reports not of record for the 
time period at issue, but has found nothing to suggest that 
there is any outstanding available evidence with respect to 
the veteran's claim.

The Board finds that the duty to assist in this case does not 
require a VA examination and opinion because, as will be 
discussed below, new and material evidence has not been 
received to reopen his claim for service connection.  See 
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  The Board 
acknowledges that a VA medical opinion was obtained in May 
2004, which, if required pursuant to the VCAA duty to assist, 
would be considered inadequate for rating purposes.  However, 
because no VA examination and opinion was required in light 
of the lack of receipt of new and material evidence, any 
insufficiency in the examination was rendered moot.  
Woehlaert v. Nicholson, 21 Vet. App. 456, 463-464 (2007) 
(holding that when Board found that new and material evidence 
had not been presented, VA's duty to provide the appellant 
with a new examination was extinguished, and the matter of 
the adequacy of the VA examination provided became moot).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Factual Analysis

The veteran essentially contends that he was exposed to 
carbon tetrachloride while performing aircraft maintenance 
duties during active service, and that, as a result, he has a 
disability manifested by hypoglycemia, with liver and 
pancreas involvement.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

In the present case, the RO denied the veteran's claim for 
service connection for hypoglycemia in June 1980.  He was 
notified of this decision and his appellate rights in an RO 
letter dated that same month.  A notice of disagreement was 
not received within one year of notice of the rating 
decision, and the decision became final.  See 38 U.S.C.A. 
§ 7105.  As a result, new and material evidence must be 
received in order for the veteran's claim to be reopened.  
See 38 C.F.R. § 3.156.  

The veteran's application to reopen his claim for service 
connection for hypoglycemia was received in November 2002.  
The provisions of 38 C.F.R. § 3.156 were changed, for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2007).  
Consequently, the version of § 3.156 in effect from August 
29, 2001, applies.  

38 C.F.R. § 3.156(a) (as effective for claims filed from 
August 29, 2001) provides as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At the time of the RO's June 1980 denial of the veteran's 
claim for service connection hypoglycemia, there was of 
record an April 1979 glucose test with the result of 65 
mg/100 ml, with the normal range of values indicated as 70 to 
113; and an October 1979 glucose fasting laboratory report 
with a result of 87 mg %.  Service medical records, and 
reports of general medical VA examinations in June 1978 and 
October 1972, were silent for any findings relating to 
history, diagnosis, or treatment, of hypoglycemia.  Clinical 
evaluation of the veteran's digestive and abdomen and viscera 
were normal at the veteran's April 1968 service entrance 
examination, at his January 1972 service discharge Medical 
Board examination, and at his October 1972 and June 1978 VA 
examinations.  In its June 1980 rating decision, the RO 
denied the veteran's claim for service connection for 
hypoglycemia on the basis that there was no evidence in the 
service records to show any relationship between "alleged" 
hypoglycemia and service-connected disability of spondylosis 
; no evidence of carbon tetrachloride or motor vehicle smoke 
poisoning; and no "organic diagnosis" relating to the 
veteran's claim, but rather only results of laboratory tests.  

Much new evidence has been received into the record since the 
time of the now-final June 1980 RO denial of the veteran's 
claim.  Multiple VA examinations conducted in February 2003 
for hearing loss, tinnitus, gastroesophageal reflux symptoms, 
residuals of a history of a hiatal hernia, respiratory 
difficulties, and cervical and lumbar spine disorders, which 
include histories as related by the veteran and physical 
examination results, are silent for any history, complaints, 
treatment, or diagnosis of hypoglycemia or any related 
disorder.

A set of articles printed from the Internet in November 2003, 
and received from the veteran in December 2003, indicates 
that exposure to carbon tetrachloride can result in liver, 
kidney, and nervous system damage, and can result in 
hypoglycemia as a result of decreased endogenous glucose 
production.

In a letter received in February 2004, an individual who 
identified himself as having served with the veteran and 
performed maintenance on B-52 airplanes with him described 
having used carbon tetrachloride at first for cleaning parts 
of the planes, and later switching to trichloroethylene.  He 
elaborated that he did not recall ever wearing masks or 
respiratory protection in connection with these duties.

In May 2004, the RO obtained a VA medical opinion in this 
matter.  In his report, the VA examiner mischaracterized (or 
perhaps there was a transcription error) the question posed 
by the RO as whether "hyperglycemia" (emphasis added) with 
liver and pancreas involvement, if found, is approximately 
due to carbon tetrachloride exposure in service claimed by 
the veteran.  The reviewing physician opined that carbon 
tetrachloride can cause one to have liver disease and does 
impair glucose metabolism.  He opined that the veteran, if he 
does have liver disease from carbon tetrachloride, may have 
hyperglycemia from impaired glucose metabolism.  Thus, he 
concluded, if the veteran has hyperglycemia with liver and 
pancreas involvement it is at least as likely as not that it 
is caused by or the result of exposure to carbon 
tetrachloride.

In a letter received in April 2007, the veteran indicated he 
had a diabetic friend who allowed the veteran to test himself 
with a glucose meter after a night of fasting and drinking a 
glass of grape juice with some added sugar, and that the 
results reflected very low blood sugar.  Days later, the 
veteran asserted, a VA physician agreed to administer the 
veteran a fasting glucose test, but the physician told him 
the results were normal and said he did not have 
hypoglycemia.

The Board acknowledges the veteran's contention that he has 
hypoglycemia.  However, the veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation cannot constitute medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  However, because the 
veteran does not have the medical expertise to diagnose 
hypoglycemia, his contention that he has hypoglycemia is no 
more than unsupported lay-conjecture, and, apart from any 
determination of credibility, has no probative weight as to 
whether he has hypoglycemia.

The lay testimony of a fellow serviceman that the veteran 
used carbon tetrachloride in performance of their duties 
performing maintenance on airplanes, and the medical articles 
stating that exposure to carbon tetrachloride can cause liver 
damage resulting in hypoglycemia, are evidence that pertains 
to the veteran's claim, and relates to previously established 
facts necessary to substantiate his claim.  However, even by 
the veteran's own account there is no competent medical 
evidence of the veteran currently having hypoglycemia.  (See 
two-page letter from veteran received in April 2007.)  As a 
result, the newly received evidence from the veteran cannot 
raise a reasonable possibility of substantiating his claim.  
This is because, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Because there is no competent medical evidence of the claimed 
current disability, the newly received evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  As a result, reopening of the claim is not 
warranted, and the claim for service connection for a 
disability manifested by hypoglycemia, with liver and 
pancreas involvement, to include as due to exposure to toxic 
chemicals, remains denied.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim for service connection, the 
benefit of the doubt doctrine is not for application.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a disability 
manifested by hypoglycemia, with liver and pancreas 
involvement, to include as due to exposure to toxic 
chemicals, remains denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


